Case 18-24994        Doc 28     Filed 04/16/19     Entered 04/16/19 14:23:19          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 24994
         Teresa Jackson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/04/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/18/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-24994           Doc 28           Filed 04/16/19    Entered 04/16/19 14:23:19              Desc         Page 2
                                                          of 3



 Receipts:

          Total paid by or on behalf of the debtor                     $3,502.98
          Less amount refunded to debtor                               $3,349.10

 NET RECEIPTS:                                                                                             $153.88


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $153.88
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $153.88

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed        Paid         Paid
 Avant                                   Unsecured      1,857.00            NA            NA            0.00       0.00
 Capital One                             Unsecured      2,463.00            NA            NA            0.00       0.00
 Capital One                             Unsecured      2,031.00            NA            NA            0.00       0.00
 Capital One                             Unsecured         402.00           NA            NA            0.00       0.00
 Chase Card Services                     Unsecured         784.00           NA            NA            0.00       0.00
 Citibank North America                  Unsecured      1,008.00            NA            NA            0.00       0.00
 Comenity Bank/Ashley Stewart            Unsecured           0.00           NA            NA            0.00       0.00
 Comenity Bank/Carsons                   Unsecured           0.00           NA            NA            0.00       0.00
 Comenity Bank/Victoria Secret           Unsecured         170.00           NA            NA            0.00       0.00
 Credit One Bank                         Unsecured         669.00           NA            NA            0.00       0.00
 Fingerhut                               Unsecured           0.00           NA            NA            0.00       0.00
 First Premier                           Unsecured         413.00           NA            NA            0.00       0.00
 Flagship Credit Corporation             Secured       29,147.00     29,196.95      29,196.95           0.00       0.00
 Genesis Bc/celtic Bank                  Unsecured         261.00           NA            NA            0.00       0.00
 Genesis Bc/celtic Bank                  Unsecured         201.00           NA            NA            0.00       0.00
 Great Lakes CU                          Unsecured           0.00           NA            NA            0.00       0.00
 LVNV Funding/Resurgent Capital          Unsecured      1,748.00            NA            NA            0.00       0.00
 Mage & Price                            Unsecured         509.00           NA            NA            0.00       0.00
 OneMain Financial                       Unsecured      1,695.00            NA            NA            0.00       0.00
 Overland Bond & Investment Corp         Unsecured           0.00           NA            NA            0.00       0.00
 Quicken Loans Inc                       Secured             0.00      1,150.00      1,150.00           0.00       0.00
 Quicken Loans Inc                       Secured       84,841.00     84,098.15      84,098.15           0.00       0.00
 Quicken Loans Inc                       Secured             0.00        974.88        974.88           0.00       0.00
 Rise                                    Unsecured      2,000.00            NA            NA            0.00       0.00
 Synchrony Bank                          Unsecured         525.00           NA            NA            0.00       0.00
 Synchrony Bank/ Old Navy                Unsecured           0.00           NA            NA            0.00       0.00
 Synchrony Bank/Amazon                   Unsecured          98.00           NA            NA            0.00       0.00
 Union Auto                              Unsecured           0.00           NA            NA            0.00       0.00
 Wells Fargo Bank NA DBA Wells Fargo D   Unsecured           0.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-24994        Doc 28      Filed 04/16/19     Entered 04/16/19 14:23:19             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $84,098.15               $0.00             $0.00
       Mortgage Arrearage                                   $974.88               $0.00             $0.00
       Debt Secured by Vehicle                           $29,196.95               $0.00             $0.00
       All Other Secured                                  $1,150.00               $0.00             $0.00
 TOTAL SECURED:                                         $115,419.98               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $153.88
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $153.88


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
